Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 11-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jahns et al. (USPGPub 2013/0059272) in view of Newkirk et al. (USPGPub 2006/0240177).
Regarding claims 11 and 16, Jahns teaches coating dental prosthesis with a glaze by spraying in a thickness of about 1 to 30 m.  See [0079] [0256]. The disclosed range overlaps that of the current claimed range of 15 to 63 m.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05. Jahns fails to teach the standard deviation of the coating thickness or the locations that the thickness measurements were taken from.  However, Jahns teaches the ability to control average coating thickness to levels below even the standard deviation of the applicants’ invention even in down to “about” 1 micron.  As such it would seem that Jahns is able to control total coating thickness to levels below the desired standard deviation of the current claims.  Further, given that as described above in the cited portions [0079] Jahns teaches “a layer thickness”, not and average layer thickness, it seems that Jahns in attempting to apply uniform layers of glazing material, wherein this concept is also consistent with the disclosure at large.  As such, it would reasonably be the purpose of Jahns to apply a coating thickness with the lowest standard deviation possible. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the standard deviation of the coating thickness used to the lowest number possible, wherein it is shown that Jahns has the ability to control coating thickness to levels less than the standard deviation of the current claims, so as to control the uniformity of the coating applied to the tooth, thereby additionally controlling the 
Jahns fails to teach wherein the spraying is necessarily performed by a “spray gun” or using a “gripper”.  However, Newkirk teaches that it is known to apply dental coating compositions to prosthetic teeth using a spray gun [0008] wherein the tooth prosthesis is held in place by a device that could reasonably read on a “gripper” (Fig. 2).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the gripper and spray gun of Newkirk in the invention of Jahns as use of a known technique to improve similar methods of coating dental prosthesis in a similar manner or as a use of a known technique to a known method ready for improvement to yield predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  Jahns in view of Newkirk fails to teach wherein the process is automated.  However, the court has long held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). With regards to the claims limitations of repeating the coating and applying on a plurality of substrates, it should be noted that Jahns teaches obtaining “veneerings” and not a singular veneering, reasonably implying that the steps are capable of being repeated on multiple times to create more than one product.  Further, the repetition of manufacturing steps on separate articles is generally implicit in most manufacturing methods wherein largely methods are created in order to make a repeatable manufacturing process in order to form multiple objects.
	Regarding claim 12, it should be noted that the prior art does not teach the presence of internal cracks or surface pits in the coating provided and the prior art provides the coating in the same manner as is currently claimed.  Therefore it is reasonably understood that the prior art coating would also be cracking and pitting free.
	Regarding claims 13-15, the teachings of Jahns in view of Newkirk are as shown above.  Jahns in view of Newkirk fails to teach the locations and numbers of thickness measurements taken as claimed.  
	Regarding claim 17, the teachings of Jahns in view of Newkirk are as shown above.  Further Newkirk teaches rotating the gripper relative to the spray gun during coating wherein the “first direction” and “second direction” as claimed could be the same direction. Jahns in view of Newkirk fails to teach wherein two spay guns are used.  However, this would be considered a mere duplication of parts of the system of Newkirk wherein the court has long held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). As such, given that the examiner has already shown it to be obvious to use the coating means of Newkirk to coat products such as those of Jahns, it is logically similarly obvious to use the coating means of Newkirk with two spray guns in the invention of Jahns, especially given that the Court has defined that the device of Newkirk with two spray guns would be a non-patentable 
	Regarding claim 18, the teachings of Jahns in view of Newkirk are as shown above.  Jahns in view of Newkirk fails to teach the angle between spray guns used simultaneously.  However, the angle of spray guns relative to one another must necessarily fall within a range of >0 to-180 degrees (depending on the spray gun chosen and its dimensions) wherein the applicant has claimed the majority of this range.  Given this knowledge, it can be said that all possible angle combination are definable and given the predictability of spraying in general which would be high, in the absence of criticality of the specific angle range of the current claims it would be considered at least obvious to try any combination of angle as described above, wherein all would be predictable and be reasonably expected to be successful. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  In addition, it is the position of the examiner that disclosure provides no evidence of criticality with regard to the relative positions of the first and the second spray guns.  
	Regarding claim 19, the teachings of Jahns in view of Newkirk are as shown above.  Jahns in view of Newkirk fails to teach the distance of the spray guns used.  However, spray guns by nature have limited distances over which they are useful based on design and operational settings as well as the materials used in the spraying application. Spray cannot reasonably reach unlimited distances and at long distances or with wide spray patterns the amount of wasted spray is normally considered. Further those of ordinary skill in the art also recognize that some spray distance is necessary to establish a spray pattern and cover a desired area of coating and just to allow spray to form and exit the nozzle used.  Further given the known size of molar teeth on average, Fig.2 of Jahns teaches a spray distance of about ¾”. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance of the spray guns of Jahns in view of Newkirk in order to control the spray pattern, the amount of spray received by the dental prosthesis and the 
	Regarding claim 20, Jahns teaches that it is known to coat a dental prosthesis with a glaze [0079] [0256] in a thickness range overlapping that of the current claims via spraying [0249]. Jahns fails to teach the exact thickness range of the current claims, the measurement location used or the standard deviation claimed.  However, Jahns indicates that the thickness of the applied glaze has an effect on the realistic look of the replacement tooth [0078-083].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the glaze thickness applied in order to control the look of the final product produced in order to create a more realistic prosthetic tooth. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Jahns fails to teach the standard deviation of the coating thickness or the locations that the thickness measurements were taken from.  However, Jahns teaches the ability to control average coating thickness to levels below even the standard deviation of the applicants’ invention even in down to “about” 1 micron.  As such it would seem that Jahns is able to control total coating thickness to levels below the desired standard deviation of the current claims.  Further, given that as described above in the cited portions [0079] Jahns teaches “a layer thickness”, not and average layer thickness, it seems that Jahns in attempting to apply uniform layers of glazing material, wherein this concept is also consistent with the disclosure at large.  As such, it would reasonably be the purpose of Jahns to apply a coating thickness with the lowest standard deviation possible. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the standard deviation of the coating thickness used to the lowest number possible, wherein it is shown that Jahns has the ability to control coating thickness to levels less than the standard deviation of the current claims, so as to control 
	Regarding claim 21, it should be noted that the prior art does not teach the presence of internal cracks or surface pits in the coating provided and the prior art provides the coating in the same manner as is currently claimed.  Therefore it is reasonably understood that the prior art coating would also be cracking and pitting free.
	Regarding claims 22, the teachings of Jahns in view of Newkirk are as shown above.  Jahns in view of Newkirk fails to teach the locations and numbers of thickness measurements taken as claimed.  However, it should be noted that at least at some time, the coating thickness of Jahns had to be measured in order to provide thickness measurements provided in the prior art. Further, the examiner is taking Official Notice to inform the applicant that taking multiple measurements of measured quantities using different means, in different areas and in plurality is well known in many fields of manufacture, including coating.  Using a plurality of measurements measured in different ways allows for quality 
	Regarding claim 23, the teachings of Jahns in view of Newkirk are as shown above.  Further Newkirk teaches rotating the gripper relative to the spray gun during coating wherein the “first direction” and “second direction” as claimed could be the same direction. Jahns in view of Newkirk fails to teach wherein two spay guns are used.  However, this would be considered a mere duplication of parts of the system of Newkirk wherein the court has long held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). As such, given that the examiner has already shown it to be obvious to use the coating means of Newkirk to coat products such as those of Jahns, it is logically similarly obvious to use the coating means of Newkirk with two spray guns in the invention of Jahns, especially given that the Court has defined that the device of Newkirk with two spray guns would be a non-patentable obvious variant of the device of Newkirk. Further if two spray devices were used they could not be at the same angle because they would necessarily have to occupy the same space.
	Regarding claim 24, the teachings of Jahns in view of Newkirk are as shown above.  Jahns in view of Newkirk fails to teach the angle between spray guns used simultaneously.  However, the angle of spray guns relative to one another must necessarily fall within a range of >0 to-180 degrees (depending on the spray gun chosen and its dimensions) wherein the applicant has claimed the majority of this 
	Regarding claim 25, the teachings of Jahns in view of Newkirk are as shown above.  Jahns in view of Newkirk fails to teach the distance of the spray guns used.  However, spray guns by nature have limited distances over which they are useful based on design and operational settings as well as the materials used in the spraying application. Spray cannot reasonably reach unlimited distances and at long distances or with wide spray patterns the amount of wasted spray is normally considered. Further those of ordinary skill in the art also recognize that some spray distance is necessary to establish a spray pattern and cover a desired area of coating and just to allow spray to form and exit the nozzle used.  Further given the known size of molar teeth on average, Fig.2 of Jahns teaches a spray distance of about ¾”. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance of the spray guns of Jahns in view of Newkirk in order to control the spray pattern, the amount of spray received by the dental prosthesis and the amount of wasted coating material in the invention of Jahns in view of Newkirk.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Response to Arguments
	The applicant argues primarily that the prior art fails to teach repeating the steps of the manufacturing process on a plurality of separate substrates.  However, Jahns specifically states that it is the purpose of his inventions to form “veneerings”, not a singular veneer, wherein implicitly the formation of additional veneers would be done by repeating the steps used to form a first veneering. 
	(“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’”) (Citations omitted). Furthermore, each claim must include all elements which applicant has described as essential. See, e.g., Johnson Worldwide Assoc. Inc. v. Zebco Corp., 175 F.3d at 993, 50 USPQ2d at 1613; MPEP 2163, Section II, Subsection A, Subsection 3, Subsection (b).
 
Whatever element that the applicant believes allows for the low standard deviation of coating thickness provided in their invention has not been disclosed in the claims because all elements of the current claims have been discussed in the prior art.  To reasonably overcome rejections based on the prior art providing all of the elements claimed, the applicant must reasonably claim structures or steps that differ from that of the prior art in a non-obvious way in order to overcome the rejection.  The statement that the prior art was unable to provide the level of control of the current invention without support and discussion in this manner should not reasonably be able to overcome the prima facie case of obviousness on the record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717